Appellant was convicted for violating the Sunday law by working on Sunday, and his punishment assessed at a fine of $10.
There is but one question in this record we deem necessary to review; that is the sufficiency of the evidence. The facts show conclusively, and it is practically conceded by appellant that he did engage in farm work on Sunday. It was not a work of necessity which would exempt appellant from the terms of the statute, or at least the evidence amply supports the converse conclusion. Being a question of fact, the evidence supporting the State's insistence, the judgment is affirmed.
Affirmed.